DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In Claim 18, it is unclear if the child safety seat is the solid object, or a second location where a solid object is found

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2012/0298018 to McCabe.
McCabe discloses a transportable safe (10) configured to be secured to a solid object (100) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (20); a fastener (60) attached to the safe body; at least one connector (63) configured to connect between the fastener and the solid object, wherein said at least one connector is configured to be concealed at least when the safe is secured (figures 7 and 10), as in claim 1.
McCabe also discloses at least one lock configured to lock the safe body (40), as in claim 2, further comprising an opening (25) configured to allow placement of small objects in the safe and to not allow removal of small objects from the safe without using the lock, as in claim 9, and said fastener is a cable (paragraph 12), as in claim 3, wherein said cable is flexible (conform to the securement position about a solid object), as in claim 4, as well as said cable is made of a material selected from the group consisting of metal, metallic alloy, reinforced plastic (paragraph 42), as in claim 5. 
McCabe further discloses a positioning system (70, 72), as in claim 12, and each one of said at least one connector is concealed by a housing (64) that is configured to withdrawn in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Number 10,232,790 to Adrain.

All of the component parts are known in McCabe and Adrain.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conceal the transportable safe, of McCabe, in a vehicle as taught by Adrain, since use and location of the safe is in no way dependent on functionality of the safe, and the safe could be used within a vehicle to achieve the predictable results of a secure storage device that is accessible, uses space efficiently, and is relatively simple to install and move is desirable
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Application Publication Number 2002/0148395 to Judge.
McCabe discloses the invention substantially as claimed.  However, McCabe does not disclose the safe body being collapsible.  Judge teach of a transportable safe (10) configured to be secured to a solid object (60/70) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (20); a fastener (40) attached to the safe body; at least one connector (41) configured to connect between the fastener and the solid object (figures 1 and 2), wherein the safe is collapsible (paragraphs 3 and 6), as in claim 8.
All of the component parts are known in McCabe and Judge.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the safe body constructed of a soft sided material as taught by Judge onto the transportable safe in McCabe, since the material the safe body is constructed is in no way dependent on the attachment of the safe body to an object, and the soft sided safe body could be used in combination with transportable safe to achieve the predictable results of a light weight, portable safe body that can be easily transported and stowed away when not in use

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe, as applied above, in view of U.S. Patent Number 9,364,112 to Sundaresan.
McCabe discloses the invention substantially as claimed.  However, McCabe does not disclose an alarm.  Sundaresan teaches of a transportable safe (figures 2a and 3) configured to be secured to a solid object (105) and withstand attempts to remove content from the safe or the safe by an unauthorized entity, the transportable safe comprising: a safe body (103); a fastener (102) attached to the safe body; at least one connector (101) configured to connect between the fastener and the solid object (figures 2a and 3),and an alarm (column 2, lines 9-11), as in claim 10, wherein the alarm is configured to be actuated when at least one of the following unauthorized activities happens: there is an attempt to break-in the safe, there is an attempt to open at least one lock of the safe, there is an attempt to remove the safe, there is an attempt to release or break said at least one fastener, or there is an attempt to open reach the connector (column 2, line 63-column 3, line 7), as in claim 11.
All of the component parts are known in McCabe and Sundaresan.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm as taught by Sundaresan onto the transportable safe in McCabe, since the alarm is in no way dependent on the structure of the transportable safe, and the alarm could be used in combination with a transportable safe to achieve the predictable results of initiating an audible intrusion alarm sounds to deter any unauthorized tampering or forceful entry or actions to retrieve contents of the parcel bag.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to portable safes:

U.S. Patent Number 10,301,851 to Cummings; U.S. Patent Number 9,345,300 to Park; U.S. Patent Number 8,297,667 to Pauken et al.; U.S. Patent Number 7,866,505 to Perlman et al.; U.S. Patent Number 7,305,858 to Wu; U.S. Patent Number 7,116,224 to Mickler; U.S. Patent Number 5,285,833 to Haxby; U.S. Patent Number 4,573,332 to Ma; U.S. Patent Application Publication Number 2012/0125494.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 18, 2021